Exhibit 10.4

LICENSE AND COLLABORATION AGREEMENT

THIS LICENSE AND COLLABORATION AGREEMENT (the “Agreement”) is entered into as of
November 19, 2003 (the “Effective Date”) by and among MAXIM PHARMACEUTICALS,
INC., a Delaware corporation (“Maxim Pharmaceuticals”), having an address of
8899 University Center Lane, Suite 400, San Diego, California 92122, and
CYTOVIA, INC., a Delaware corporation and wholly-owned subsidiary of Maxim
Pharmaceuticals (“Cytovia”), having an address of 8899 University Center Lane,
Suite 400, San Diego, California 92122 (Maxim Pharmaceuticals and Cytovia are
hereinafter collectively referred to as “Maxim”), and MYRIAD GENETICS, INC., a
Delaware corporation, having an address of 320 Wakara Way, Salt Lake City, Utah
84108 (“Myriad”).

RECITALS

WHEREAS, Maxim has developed expertise and proprietary rights related to its
MX90745 series of compounds, including but not limited to MX128495, as more
fully described below;

WHEREAS, Myriad is engaged in the research, development and commercialization of
pharmaceutical products; and

WHEREAS, Myriad and Maxim desire to enter into a collaborative relationship to
identify and develop Products (as defined below) for clinical development and
commercialization by Myriad, subject to the terms and conditions set forth
herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

1. DEFINITIONS

1.1 “Affiliate” shall mean any company or entity controlled by, controlling, or
under common control with a party hereto and shall include any company more than
50% of whose voting stock or participating profit interest is owned or
controlled, directly or indirectly, by a party, and any company which owns or
controls, directly or indirectly, more than 50% of the voting stock of a party.

1.2 “Calendar Quarter” shall mean each respective period of three
(3) consecutive months ending on March 31, June 30, September 30 and
December 31.

1.3 “Confidential Information” shall have the meaning provided in Section 10.1.

1.4 “Control” shall mean, with respect to any Information, Patents or other
intellectual property rights, possession by a party of the right, power and
authority (whether by ownership, license or otherwise) to grant access to, to
grant use of, or to grant a license or a sublicense to such Information, Patents
or intellectual property rights without violating the terms of any agreement or
other arrangement with any Third Party.

1.5 “FDA” shall mean the United States Food and Drug Administration, or any
successor agency thereto having the administrative authority to regulate the
marketing of human pharmaceutical products or biological therapeutic products,
delivery systems and devices in the United States of America.

1.6 “Field” shall mean the treatment and/or prevention of any disease or
disorder.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

1



--------------------------------------------------------------------------------

1.7 “First Commercial Sale” shall mean, with respect to any Product, the first
sale for end use or consumption of such Product in a country after the governing
health regulatory authority of such country has granted Regulatory
Approval. Sale to an Affiliate or Sublicensee shall not constitute a First
Commercial Sale unless the Affiliate or Sublicensee is the end user of the
Product.

1.8 “FTE” shall mean the equivalent of a full-time scientist’s work time over a
12-month period (including normal vacations, sick days and holidays). The
portion of an FTE year devoted by a scientist to the Research Program shall be
determined by dividing the number of full working days during any 12-month
period devoted by such scientist to the Research Program by the total number of
working days in such 12-month period. Each party understands and agrees that the
other party retains complete discretion to change the identity of any individual
employee or consultant devoted to the Research Program and/or the frequency and
the time during which such individual employee’s or consultant’s efforts are
devoted to the Research Program, provided that in any event each such employee
or consultant devoted to the Research Program shall satisfy the criteria for
general experience and qualifications set forth in the Research Plan.

1.9 “IND” shall mean an Investigational New Drug Application filed with the FDA,
or the equivalent application or filing filed with any equivalent agency or
governmental authority outside the United States of America (including any
supra-national agency such as in the European Union) necessary to commence human
clinical trials in such jurisdiction.

1.10 “Information” shall mean all tangible and intangible (a) techniques,
technology, practices, trade secrets, inventions (whether patentable or not),
methods, knowledge, know-how, skill, experience, test data and results
(including pharmacological, toxicological and clinical test data and results),
analytical and quality control data, results or descriptions, software and
algorithms and (b) compositions of matter, cells, cell lines, assays, animal
models and physical, biological or chemical material.

1.11 “Inventions” shall have the meaning provided in Section 8.1.

1.12 “Joint Inventions” shall have the meaning provided in Section 8.1.

1.13 “Joint Patents” shall mean all Patents that claim or disclose a Joint
Invention.

1.14 “Joint Development Committee” or “JDC” shall mean the committee formed
pursuant to Section 2.1.

1.15 “Major Market” shall mean [***].

1.16 “Maxim Inventions” shall have the meaning provided in Section 8.1.

1.17 “Maxim Know-How” shall mean, to the extent useful for purposes of the
Research Program or necessary to develop, make, have made, use, distribute for
sale, promote, market, offer for sale, sell, have sold, import or export any
Product, Information not included in the Maxim Patents or Joint Patents that
Maxim or any of its Affiliates Controls on the Effective Date or during the
Term, including, without limitation, all such Information that is conceived or
developed by Maxim or any of its Affiliates in the course and as part of the
Research Program, and, in each case, any replication or any part of such
Information.

1.18 “Maxim Patents” shall mean, to the extent useful or necessary to develop,
make, have made, use, distribute for sale, promote, market, offer for sale,
sell, have sold, import or export any Product, all Patents that Maxim or any of
its Affiliates Controls as of the Effective Date or during the Term, but
excluding the Joint Patents.

1.19 “Maxim Technology” shall mean the Maxim Patents and Maxim Know-How.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

2



--------------------------------------------------------------------------------

1.20 “MX90745 Series” shall mean the series of compounds described in [***].

1.21 “Myriad Inventions” shall have the meaning provided in Section 8.1.

1.22 “Myriad Know-How” shall mean, to the extent useful for purposes of the
Research Program or necessary to develop, make, have made, use, distribute for
sale, promote, market, offer for sale, sell, have sold, import or export any
Product, Information not included in the Myriad Patents or Joint Patents that
Myriad or any of its Affiliates Controls on the Effective Date or during the
Term, including, without limitation, all such Information that is conceived or
developed by Myriad or any of its Affiliates in the course and as part of the
Research Program, and, in each case, any replication or any part of such
Information.

1.23 “Myriad Patents” shall mean, to the extent useful for purposes of the
Research Program or necessary to develop, make, have made, use, distribute for
sale, promote, market, offer for sale, sell, have sold, import or export any
Product, all Patents that Myriad or any of its Affiliates Controls as of the
Effective Date or during the Term, but excluding the Joint Patents.

1.24 “Myriad Technology” shall mean the Myriad Patents and Myriad Know-How.

1.25 “NDA” shall mean a New Drug Application (as more fully defined in 21 C.F.R.
314.5 et seq.) and all amendments and supplements thereto filed with the FDA, or
the equivalent application filed with any equivalent agency or governmental
authority outside the United States of America (including any supra-national
agency such as in the European Union), including all documents, data, and other
information concerning a pharmaceutical product which are necessary for gaining
Regulatory Approval to market and sell such pharmaceutical product.

1.26 “Net Sales” shall mean the gross amounts invoiced by Myriad, its Affiliates
and [***] its Sublicensees for sales of Products to Third Parties that are not
Affiliates or Sublicensees of the selling party (unless such Affiliate or
Sublicensee is the end user of such Product, in which case the amount billed
therefor shall be deemed to be the amount that would be billed to a Third Party
end user in an arm’s-length transaction), less the following items, as allocable
to such Product (if not previously deducted from the amount invoiced): (i) trade
discounts, credits or allowances; (ii) credits or allowances additionally
granted upon returns, rejections or recalls (except where any such recall arises
out of Myriad’s, its Affiliate’s or Sublicensee’s gross negligence, willful
misconduct or fraud); (iii) freight, shipping and insurance charges; (iv) taxes,
duties or other governmental tariffs (other than income taxes); (v) government
mandated rebates; and (vi) all such invoiced amounts that are written off as bad
debt by Myriad, its Affiliates or U.S. Sublicensees (with such bad debt
adjustment to be reduced by invoiced amounts that collected in the current
period that were written off in prior periods).

1.27 “Patents” shall mean (a) United States patents, re-examinations, reissues,
renewals, extensions and term restorations, and foreign counterparts thereof,
and (b) pending applications for United States patents, including, without
limitation, provisional applications, continuations, continuations-in-part,
divisional and substitute applications, including, without limitation,
inventors’ certificates, and foreign counterparts thereof.

1.28 “Percentage-Based Payments” shall have the meaning provided in Section 6.6.

1.29 “Phase 1 Clinical Trial” shall mean a human clinical trial that would
satisfy the requirements for a Phase 1 study as defined in 21 C.F.R. 312.21(a)
(or its successor regulation).

1.30 “Phase 2 Clinical Trial” shall mean a human clinical trial that would
satisfy the requirements for a Phase 2 study as defined in 21 C.F.R. 312.21(b)
(or its successor regulation).

1.31 “Phase 3 Clinical Trials” shall mean a human clinical trial that would
satisfy the requirements for a Phase 3 study as defined in 21 C.F.R. 312.21(c)
(or its successor regulation).

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

3



--------------------------------------------------------------------------------

1.32 “Product” shall mean a product that contains any composition of matter in
the MX90745 Series, or any analog, homolog, derivative or isomer of any
composition of matter in the MX90745 Series, including, in each case, all
formulations, line extensions and modes of administration thereof. Product shall
also mean any product developed in the Research Program.

1.33 “Regulatory Approval” shall mean any and all approvals (including price and
reimbursement approvals, if required), licenses, registrations, or
authorizations of any country, federal, supranational, state or local regulatory
agency, department, bureau or other government entity that are necessary for the
manufacture, use, storage, import, transport and/or sale of a Product in such
jurisdiction.

1.34 “Research Plan” shall mean the plan for conducting the Research Program, as
amended from time to time by the JDC. The initial Research Plan has been agreed
upon by the parties in writing as of the Effective Date and is attached hereto
as Exhibit A.

1.35 “Research Program” shall mean a research program carried out by Maxim
during the Research Term pursuant to Articles 2 and 3 hereof, as more fully
described in the Research Plan.

1.36 “Research Term” shall mean the period beginning on the Effective Date and
ending on the first (1st) anniversary of the Effective Date, subject to
extension for one (1) additional year in accordance with Section 3.4 and to
termination in accordance with Article 11.

1.37 “Royalty Term” shall mean, in the case of any Product, in any country, the
period of time commencing on the First Commercial Sale in such country and
ending upon the later of (a) ten (10) years after the date of First Commercial
Sale in such country, and (b) the expiration of the last to expire of the Maxim
Patents or Joint Patents containing a Valid Claim claiming the manufacture, use
or sale of such Product in such country.

1.38 “Sublicensee” shall mean a Third Party to whom Myriad or any of its
Affiliates has granted a license or sublicense of the right to develop, make,
have made, use, distribute for sale, promote, market, offer for sale, sell, have
sold, import or export Products, beyond the mere right to purchase Product from
Myriad or its Affiliates.

1.39 “Sublicensing Revenues” shall mean the amount actually received by Myriad
or an Affiliate of Myriad from any and all Sublicensees arising from the license
or sublicense of the right to develop, make, have made, use, distribute for
sale, promote, market, offer for sale, sell, have sold, import or export
Products [***]. Sublicensing Revenues shall include up-front or license fees,
milestone payments, royalties paid to Myriad or any of its Affiliates by a
Sublicensee based on such Sublicensee’s sale of Products, premiums above the
fair market value on sales of securities, annual maintenance fees and any other
payments in respect of the grant to such Sublicensee of a license or sublicense
of the right to develop, make, have made, use, distribute for sale, promote,
market, offer for sale, sell, have sold, import or export Products [***] (with
any of the foregoing consideration received by Myriad or its Affiliate other
than in the form of cash to be valued at its fair market value as of the date of
receipt); provided, however, that Sublicensing Revenues shall not include any
payments tied directly to the provision of goods and services by Myriad or its
Affiliate to such Sublicensee (including research and development and
manufacturing) to compensate Myriad or its Affiliate for the fair market value
of the provision of such goods and services, reimbursement to Myriad by Maxim or
a Third Party for costs or expenses incurred by Myriad in the performance of its
obligations under this Agreement (including reimbursement for patent and
trademark costs but excluding costs or expenses associated with the development
and pursuit of Regulatory Approval for any Product), or payments for securities
(other than premiums above the fair market value of such securities).

1.40 “Term” shall have the meaning provided in Section 11.1.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

4



--------------------------------------------------------------------------------

1.41 “Third Party” shall mean any entity other than Maxim or Myriad or an
Affiliate of Maxim or Myriad.

1.42 “Valid Claim” shall mean (a) an unexpired claim of an issued patent within
the Maxim Patents or Joint Patents which has not been found to be unpatentable,
invalid or unenforceable by a court or other authority in the subject country,
from which decision no appeal is taken or can be taken; or (b) a claim of a
pending application within the Maxim Patents or Joint Patents, which application
claims a first priority no more than five (5) years prior to the date upon which
pendency is determined.

2. RESEARCH PROGRAM GOVERNANCE

2.1 Joint Development Committee. Promptly after the Effective Date, the parties
will form a Joint Development Committee (the “JDC”) comprised of three
(3) representatives of each of Myriad and Maxim. One (1) member of the JDC shall
be selected to act as the chairperson of the JDC, with each chairperson acting
for a term of twelve (12) months. The chairperson shall be selected alternately
by Maxim and Myriad, and Myriad shall designate the first chairperson. The JDC
shall meet at least four (4) times per year during the Research Term or at such
greater frequency as the JDC agrees. Such meetings may be conducted by
videoconference, teleconference or in person, as agreed by the parties, and the
parties shall agree upon the time of meetings. Within 30 days after each
meeting, the JDC chairperson will provide the parties with a written report
describing, in reasonable detail, the status of the Research Program, a summary
of the results and progress to date, the issues requiring resolution, and the
agreed resolution of previously reported issues. A reasonable number of
additional representatives of a party may attend meetings of the JDC in a
non-voting capacity.

2.2 Joint Development Committee Functions and Powers. The responsibilities of
the JDC shall be as follows:

(a) encouraging and facilitating communication between the parties with respect
to the Research Program;

(b) establishing, updating, reviewing and approving the Research Plan and other
plans for accomplishing the goals of the Research Program;

(c) overseeing development and regulatory strategies for Products;

(d) monitoring progress of the Research Program and Maxim’s diligence in
carrying out its responsibilities thereunder; and

(e) carrying out the other duties and responsibilities described for it in this
Agreement.

2.3 JDC Decision-Making. Decisions of the JDC shall be made by unanimous vote,
with each party having one (1) vote. No vote of the JDC may be taken unless at
least two (2) of each party’s representatives on the JDC vote. If the JDC is
unable to reach a unanimous vote on any matter, then the matter shall be
referred to the Chief Executive Officer of Maxim and the Chief Executive Officer
of Myriad for further discussion and resolution. These individuals shall as soon
as practicable attempt in good faith to resolve the matter and thereby make the
decision on behalf of the JDC. These individuals may obtain the advice of other
employees or consultants as they deem necessary or advisable in order to make
the decision. In the event that these individuals are unable to resolve the
matter within 30 days of commencing such discussions, the [***]; provided,
however, that [***] be construed to permit [***] to, and neither [***] shall
have the right to: (a) [***]; (b) [***]; (c) [***].

3. CONDUCT OF THE RESEARCH PROGRAM

3.1 Objectives; Responsibilities. The parties hereby agree to establish the
Research Program, to be conducted by Maxim during the Research Term in
accordance with the Research Plan and with the terms of this Agreement, with the
goal of discovering and

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

5



--------------------------------------------------------------------------------

developing one or more Products for development and commercialization by
Myriad. Any amendments or revisions to the Research Plan shall be in writing and
shall require unanimous approval of the JDC. Myriad shall be responsible for
development and Regulatory Approval of Products, as more fully described in
Article 4, and Maxim shall assist Myriad in Myriad’s development efforts through
Maxim’s performance of its obligations under the Research Plan. In addition, at
Myriad’s request, Maxim will contribute high-level support in the areas of
clinical development and regulatory strategy to support Myriad’s development of
Products.

3.2 Technology Transfer. Commencing promptly after the Effective Date and from
time to time thereafter during the Research Term, Maxim shall disclose to Myriad
the Maxim Technology to the extent necessary to enable Myriad to exercise fully
the licenses granted to Myriad under Article 5 hereof. Commencing promptly after
the Effective Date and from time to time thereafter during the Research Term,
Myriad will disclose to Maxim such Myriad Technology as is reasonably necessary
to enable Maxim to perform its Research Program activities hereunder in
accordance with the Research Plan and otherwise to exercise fully the licenses
granted to Maxim under Article 5 hereof. During the Research Term, Maxim will
provide Myriad with reasonable technical assistance relating to the use of the
Maxim Technology by Myriad solely to the extent permitted under the license
granted to Myriad under Article 5. During the Research Term, Myriad will provide
Maxim with reasonable technical assistance relating to the use of the Myriad
Technology by Maxim solely to the extent permitted under the license granted to
Maxim under Article 5.

3.3 Performance Standards. Maxim shall conduct its activities under the Research
Program in good scientific manner, and in compliance in all material respects
with the requirements of applicable laws and regulations and with applicable
good laboratory practices, to attempt to achieve its objectives efficiently and
expeditiously. Maxim shall maintain laboratories, offices and all other
facilities reasonably necessary to carry out the activities to be performed
pursuant to the Research Plan. In conformity with standard pharmaceutical and
biotechnology industry practices and the terms and conditions of this Agreement,
Maxim shall prepare and maintain, or shall cause to be prepared and maintained,
complete and accurate written records, accounts, notes, reports and data with
respect to activities conducted pursuant to the Research Plan and, upon Myriad’s
written request, shall send legible copies of the aforesaid to Myriad. Upon
reasonable advance notice, Maxim agrees to make its employees and non-employee
consultants reasonably available at their respective places of employment to
consult with Myriad on issues arising during the Term and in connection with any
request from any regulatory agency, including, without limitation, regulatory,
scientific, technical and clinical testing issues.

3.4 Research Commitment; Research Term Extension. During the Research Term,
Maxim shall use its commercially reasonable efforts to conduct the Research
Program in accordance with the Research Plan, as revised from time to time by
the JDC. Without limiting the generality of the foregoing, and subject to
Myriad’s compliance with its funding obligations under Section 6.2 hereof, Maxim
shall devote to the Research Program [***] FTEs during the one (1) year period
following the Effective Date. At Myriad’s option, exercisable by written notice
to Maxim given no less than 60 days prior to the first (1st) anniversary of the
Effective Date, Myriad may extend the Research Term until the second
(2nd) anniversary of the Effective Date. In the event of such extension, Maxim
shall devote to the Research Program up to [***] FTEs during such additional
year of the Research Term, subject to Myriad’s compliance with its funding
obligations under Section 6.2 hereof.

3.5 Research Reports. Maxim shall keep Myriad fully informed as to all
discoveries and technical developments (including, without limitation, any
Inventions) made in the course of performing activities under the Research
Program. In particular, Maxim shall prepare, and distribute to all members of
the JDC no later than five days prior to the next JDC meeting, a reasonably
detailed written summary report, in such form and format and setting forth such
information regarding the results and progress of performance of the Research
Program as determined from time to time by the JDC.

3.6 Subcontracts. Maxim may perform some of its obligations under the Research
Plan through one (1) or more subcontractors, provided that (a) none of the
rights of either party hereunder are diminished or otherwise adversely affected
as a result of such

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

6



--------------------------------------------------------------------------------

subcontracting, and (b) the subcontractor undertakes in writing obligations of
confidentiality and non-use regarding Confidential Information which are
substantially the same as those undertaken by the parties pursuant to Article 10
hereof. In the event Maxim performs any of its obligations under the Research
Plan through a subcontractor, then Maxim will at all times be responsible for
the performance and payment of such subcontractor. Additionally, all such
subcontractors shall be obligated to enter into a written agreement to assign
all of Subcontractor’s intellectual property rights for any work performed under
the Research Program to Maxim.

3.7 Materials Transfer. In order to facilitate the Research Program, either
party may provide to the other party certain biological materials or chemical
compounds Controlled by the supplying party, including, but not limited to,
compounds from the MX90745 Series or analogs, homologs, derivatives or isomers
thereof (collectively, “Materials”) for use by the other party in furtherance of
the Research Program. Except as otherwise provided under this Agreement, all
such Materials delivered to the other party will remain the sole property of the
supplying party, will be used only in furtherance of the Research Program in
accordance with this Agreement, and will be used in compliance with all
applicable laws, rules and regulations. The Materials supplied under this
Agreement must be used with prudence and appropriate caution in any experimental
work because not all of their characteristics may be known. Except as expressly
set forth herein, THE MATERIALS ARE PROVIDED “AS IS” AND WITHOUT ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY
IMPLIED WARRANTY OF MERCHANTABILITY OR OF FITNESS FOR ANY PARTICULAR PURPOSE OR
ANY WARRANTY THAT THE USE OF THE MATERIALS WILL NOT INFRINGE OR VIOLATE ANY
PATENT OR OTHER PROPRIETARY RIGHTS OF ANY THIRD PARTY.

4. DEVELOPMENT AND COMMERCIALIZATION OF PRODUCTS

4.1 Development and Commercialization of Products. Subject to the terms and
conditions of this Agreement (including, without limitation, Section 5.2),
Myriad shall control the worldwide development and commercialization of
Products, including, but not limited to, the worldwide supply of Products for
use in development and commercialization activities.

4.2 Disclosure Regarding Myriad Efforts. Myriad will keep Maxim appropriately
informed about Myriad’s research, development, clinical trial progress and
commercialization efforts with respect to Products. Without limiting the
generality of the foregoing, Myriad shall provide Maxim with written notice of
the following:

(a) identification or generation of any Product by or on behalf of Myriad or any
of its Affiliates outside of the Research Program or after the Research Term for
which IND-enabling non-clinical studies are commenced;

(b) filing of an IND or NDA with respect to any Product in any jurisdiction;

(c) initiation of Phase I Clinical Trials, Phase II Clinical Trials and
Phase III Clinical Trials, and Regulatory Approval, with respect to any Product
in any jurisdiction; and

(d) clinical trial progress and commercialization plans, activities and results
with respect to Products in any jurisdiction.

With respect to clause (a) of this Section 4.2, Myriad shall disclose to Maxim
any such Products generated by or on behalf of Myriad or any of its Affiliates
during any Calendar Quarter within 30 days of the end of such Calendar
Quarter. With respect to clauses (b) and (c) of this Section 4.2, Myriad will
provide such notice promptly (and in any event within 10 days) following the
occurrence of the applicable event. With respect to clause (d) of this
Section 4.2, such notice shall be provided to Maxim as regularly as appropriate
to keep Maxim reasonably informed, and, in any event, Myriad shall provide Maxim
with annual written reports summarizing in reasonable detail any such events
that have occurred during the applicable twelve (12) month period. The
provisions of this Section 4.2 shall survive expiration or termination of the
Research Term for so long as Myriad has a license hereunder pursuant to
Section 11.3.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

7



--------------------------------------------------------------------------------

5. LICENSES

5.1 License Grants.

(a) By Maxim.

(i) Research License. Subject to the terms and conditions of this Agreement,
Maxim hereby grants to Myriad and its Affiliates, during the Term, a
non-exclusive, worldwide, royalty-free license, without the right to sublicense,
under the Maxim Technology solely to perform Myriad’s obligations under the
Research Plan.

(ii) Development and Commercialization License. Subject to the terms and
conditions of this Agreement, Maxim hereby grants to Myriad, during the Term, an
exclusive (even as to Maxim), worldwide, royalty-bearing license, with the right
to sublicense, under the Maxim Technology and Maxim’s interest in the Joint
Patents, to develop, make, have made, use, sell, distribute for sale, offer for
sale, have sold and import or export Products in the Field. Myriad will at all
times be responsible for the performance of its Sublicensees and Third Party
contractors under this Agreement.

(b) By Myriad. Subject to the terms and conditions of this Agreement, Myriad
hereby grants to Maxim and its Affiliates, during the Research Term, a
non-exclusive, worldwide, royalty-free license, without the right to sublicense,
under the Myriad Technology solely to perform Maxim’s obligations under the
Research Plan.

5.2 Diligence Obligations. Myriad agrees to use commercially reasonable efforts
to develop and commercialize one or more Products in the Major Markets.

(a) In the event that Myriad or a Sublicensee is not conducting development or
commercialization of at least one Product in a particular Major Market, then
Myriad shall provide Maxim with prompt written notice thereof.

(b) In addition, if Maxim in good faith believes that Myriad is not using its
commercially reasonable efforts to develop or commercialize at least one Product
in a particular Major Market, Maxim may provide Myriad with written notice
thereof, in which event Myriad will have 60 days from the date of such notice in
which to show commercially reasonable efforts. If the parties can not agree as
to what are commercially reasonable efforts, then such matter shall be resolved
pursuant to the resolution procedures set forth in Section 11.3. If the
arbitrators decide that the efforts undertaken by Myriad have not been
commercially reasonable, Myriad shall have 60 days to have commenced and
thereafter reasonably proceed forward with the completion of such efforts as
determined by the arbitration panel to be commercially reasonable. If Myriad
fails to implement the commercially reasonable efforts designated by the
arbitration panel, then Maxim’s claim under this Section 5.2(b) shall be deemed
to have been resolved against Myriad.

5.3 Maxim [***] Rights. If Myriad provides Maxim with notice under
Section 5.2(a) above, or if Maxim provides Myriad with notice under
Section 5.2(b) above (provided, in the event of a dispute, that the matter under
Section 5.2(b) is ultimately resolved against Myriad), then:

(a) the license granted to Myriad under Section 5.1(a)(ii) [***];

(b) Myriad shall [***]; and

(c) Maxim shall have [***]. Maxim shall have [***], to notify Myriad in writing
either that (i) [***] or (ii) [***]. If Maxim notifies Myriad within [***], the
parties shall [***]. If Maxim [***], then Myriad shall [***]; provided, however,
that for a period of [***]. For purposes of clarification, [***].

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

8



--------------------------------------------------------------------------------

6. FEES AND PAYMENTS

6.1 Upfront Fee. Myriad shall pay to Maxim a non-refundable, non-creditable
upfront fee of [***] within 20 days of the Effective Date.

6.2 Research Funding. During the Research Term, Myriad shall make research
funding payments to Maxim for [***] FTEs per year, quarterly in advance, at the
rate of [***] per FTE per year. The first payment under this Section 6.2 shall
be made within 20 days of the Effective Date and each subsequent payment shall
be made on the first day of each Calendar Quarter during the Research Term. The
first and final quarterly payments shall be prorated to reflect the number of
days in the calendar quarter that the Research Program is in effect. Any
commitment by Maxim of more than [***] FTEs to the Research Program during the
Research Term, and/or any extension of the Research Term beyond the second
(2nd) anniversary of the Effective Date, would be subject to negotiation by the
parties and require the mutual written agreement of the parties.

6.3 Milestone Payments. Within 30 days following the first occurrence of each of
the events set forth below with respect to a Product, Myriad shall pay to Maxim
the milestone payment set forth below (whether such milestone is achieved by
Myriad, its Affiliate or any of their respective Sublicensees):

 

Milestone Event

  

Milestone Payment

Dosing of first patient in first Phase 1
Clinical Trial of Product

  


$1,000,000

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

Each of the milestone payments described in this Section 6.3 shall be payable
one (1) time for each Product containing a particular active ingredient,
regardless of the number of indications for which such Product is developed or
commercialized; provided, however, that if (a) a Product is abandoned during
development after one (1) or more of the milestone payments under this
Section 6.3 has been made (a “Dropped Product”) and (b) another Product
containing a different active ingredient is developed for substantially the same
indication as a replacement for such Dropped Product, then only those milestone
payments under this Section 6.3 that were not previously made with respect to
such Dropped Product shall be payable with respect to the replacement
Product. All payments made to Maxim pursuant to this Section 6.3 are
non-refundable and, except as set forth in the preceding sentence, may not be
credited against any other payments payable by Myriad to Maxim under this
Agreement.

6.4 Royalties. Myriad shall pay to Maxim royalties on Net Sales of Products by
Myriad and its Affiliates (but not their respective Sublicensees) at the
following rates:

(a) [***] of that portion of total annual Net Sales of Products that is less
than or equal to [***];

(b) [***] of that portion of total annual Net Sales of Products that is greater
than [***] and less than or equal to [***];

(c) [***] of that portion of total annual Net Sales of Products that is greater
than [***] and less than or equal to [***]; and

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

9



--------------------------------------------------------------------------------

(d) [***] of that portion of total annual Net Sales of Products that is greater
than [***].

6.5 Sublicensing Revenues.

(a) [***] Sublicense. Myriad shall pay to Maxim [***] of all Sublicensing
Revenues received by Myriad or any of its Affiliates with respect to sublicenses
of the right to develop, make, have made, use, distribute for sale, promote,
market, offer for sale, sell, have sold, import or export Products [***].

(b) [***] Sublicense. If Myriad grants to a Sublicensee the right to develop,
make, have made, use, distribute for sale, promote, market, offer for sale,
sell, have sold, import or export Products [***], Myriad shall pay to Maxim
milestone payments based on the achievement of any milestone set forth in
Section 6.3 above by any such Sublicensee. Myriad shall also pay to Maxim
royalties on the Net Sales of Products by all such Sublicensees [***] based on
the royalty rate set forth in Section 6.4 above.

6.6 Royalty Term. The payments specified in Sections 6.4 and 6.5 (collectively,
“Percentage-Based Payments”) shall be payable on a Product-by-Product and
country-by-country basis for a period equal to the Royalty Term for such Product
in such country.

6.7 Acknowledgment of Maxim Contribution. The parties hereby acknowledge that
the value contributed by Maxim to any Product developed and/or commercialized by
or on behalf of Myriad, its Affiliates and Sublicensees is the access to the
Maxim Technology and that the milestone, royalty and Sublicensing Revenue
payments described above in this Article 6 will be payable by Myriad regardless
of whether or not a Product is covered by a Maxim Patent and/or Joint Patent.

7. PAYMENT; RECORDS; AUDITS

7.1 Payment; Reports. Percentage-Based Payments shall be calculated and reported
for each Calendar Quarter. All payments due to Maxim under this Agreement shall
be paid within 45 days of the end of each Calendar Quarter, unless otherwise
specifically provided herein. Each payment shall be accompanied by a report of
Net Sales of Products by Myriad and its Affiliates and Sublicensing Revenues
received by Myriad and its Affiliates, each in sufficient detail to permit
confirmation of the accuracy of the payment made, including, without limitation
and on a country-by-country basis, the number of Products sold, the gross sales
and Net Sales of such Products, the amount of each type of Sublicensing Revenues
received, the Percentage-Based Payments payable, the method used to calculate
the Percentage-Based Payments, and the exchange rates used. Myriad shall keep,
and shall cause its Affiliates and Sublicensees to keep, complete and accurate
records pertaining to the sale or other disposition of Products in sufficient
detail to permit Maxim to confirm the accuracy of all payments due hereunder.

7.2 Exchange Rate; Manner and Place of Payment. All payments hereunder shall be
payable in U.S. dollars. When conversion of payments from any foreign currency
is required, such conversion shall be at an exchange rate equal to the weighted
average of the rates of exchange for the currency of the country from which the
Percentage-Based Payments are payable as published by The Wall Street Journal,
Eastern U.S. Edition, during the Calendar Quarter for which a payment is
due. All payments owed under this Agreement shall be made by wire transfer in
immediately available funds to a bank and account designated in writing by
Maxim, unless otherwise specified in writing by Maxim.

7.3 Income Tax Withholding. Maxim will pay any and all taxes levied on account
of any payments made to it under this Agreement. If any taxes are required to be
withheld by Myriad, Myriad will (a) deduct such taxes from the payment made to
Maxim, (b) timely pay the taxes to the proper taxing authority, and (c) send
proof of payment to Maxim and certify its receipt by the taxing authority within
30 days following such payment.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

10



--------------------------------------------------------------------------------

7.4 Audits. During the Term and for a period of [***] thereafter, Myriad shall
keep (and shall cause its Affiliates and Sublicensees to keep) complete and
accurate records pertaining to the sale or other disposition of Products and the
receipt of Sublicensing Revenues in sufficient detail to permit Maxim to confirm
the accuracy of all Percentage-Based Payments due hereunder. Maxim shall have
the right to cause an independent, certified public accountant reasonably
acceptable to Myriad to audit such records to confirm Net Sales, Sublicensing
Revenues, Percentage-Based Payments and other payments for a period covering not
more than the preceding [***]. Such audits may be exercised during normal
business hours upon a minimum of 60 days prior written notice to Myriad, but no
more than frequently than [***]. Prompt adjustments shall be made by the parties
to reflect the results of such audit. Maxim shall bear the full cost of such
audit unless such audit discloses an underpayment by Myriad of more than [***]
of the amount of Percentage-Based Payments or other payments due under this
Agreement, in which case, Myriad shall bear the full cost of such audit and
shall promptly remit to Maxim the amount of any underpayment.

7.5 Late Payments. In the event that any payment due under this Agreement is not
made when due, the payment shall accrue interest from the date due at the rate
of [***]; provided, however, that in no event shall such rate exceed the maximum
legal annual interest rate. The payment of such interest shall not limit Maxim
from exercising any other rights it may have as a consequence of the lateness of
any payment.

8. INTELLECTUAL PROPERTY

8.1 Ownership of Inventions. Inventorship of inventions conceived of and reduced
to practice as part of the Research Program (“Inventions”) shall be determined
in accordance with the rules of inventorship under United States patent
laws. Maxim shall own all Inventions conceived of and reduced to practice as
part of the Research Program solely by its employees and contractors (“Maxim
Inventions”), and all Maxim Patents. Myriad shall own all Inventions conceived
of and reduced to practice as part of the Research Program solely by its
employees and contractors (“Myriad Inventions”), and all Myriad Patents. All
Inventions conceived of and reduced to practice as part of the Research Program
jointly by employees or contractors of Myriad and employees or contractors of
Maxim (“Joint Inventions”), and all Joint Patents, shall be owned jointly by
Myriad and Maxim.

8.2 Patent Prosecution and Maintenance.

(a) Maxim Patents. Myriad shall be responsible for the preparation, filing,
prosecution and maintenance of the Maxim Patents. The cost of such preparation,
filing, prosecution and maintenance of the Maxim Patents shall be [***]. Myriad
shall invoice Maxim for such costs on a monthly basis (with appropriate
supporting documentation), and Maxim shall pay each such invoice within 30 days
of receipt. Myriad shall consider in good faith the requests and suggestions of
Maxim with respect to strategies for filing and prosecuting such Patents. Myriad
shall keep Maxim informed of progress with regard to the preparation, filing,
prosecution and maintenance of Patents claiming a Product. In the event that
Myriad desires to abandon any Maxim Patent claiming the manufacture, use or sale
of a Product being developed or commercialized by or on behalf of Myriad
pursuant to a license granted under Section 5.1(a)(ii), Myriad shall provide
reasonable prior written notice to Maxim of such intention to abandon (which
notice shall, in any event, be given no later than 60 days prior to the next
deadline for any action that may be taken with respect to such Maxim Patent with
the U.S. Patent & Trademark Office or any foreign patent office) in which case
Myriad shall have no further rights or obligations with respect to such Maxim
Patent and Maxim shall have the right, at its expense, to prepare, file,
prosecute, and maintain such Maxim Patent.

(b) Myriad Patents. Myriad shall be responsible for the preparation, filing,
prosecution and maintenance of the Myriad Patents at Myriad’s sole expense. In
the event that Myriad desires to abandon any Myriad Patent claiming the
manufacture, use or sale of a Product being developed or commercialized by or on
behalf of Myriad pursuant to a license granted under Section 5.1(a)(ii), Myriad
shall provide reasonable prior written notice to Maxim of such intention to
abandon (which notice shall, in any event, be given no later than 60 days prior
to the next deadline for any action that may be taken with respect to such
Myriad Patent with the

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

11



--------------------------------------------------------------------------------

U.S. Patent & Trademark Office or any foreign patent office) and provide Maxim
an opportunity to discuss with Myriad the possibility of assuming responsibility
for such Myriad Patent, provided that any such assumption of responsibility by
Maxim shall be subject to the prior written consent of Myriad, which shall not
be unreasonably withheld or delayed.

(c) Joint Patents. Myriad shall be responsible for the preparation, filing,
prosecution and maintenance of Joint Patents. The cost of such preparation,
filing, prosecution and maintenance of the Maxim Patents shall be [***]. Myriad
shall consult with Maxim as to the preparation, filing, prosecution and
maintenance of such Joint Patents reasonably prior to any deadline or action
with the U.S. Patent & Trademark Office or any foreign patent office, and shall
furnish to Maxim copies of all relevant documents reasonably in advance of such
consultation. In the event that Myriad desires to abandon any Joint Patent, or
if Myriad later declines responsibility for any Joint Patent, Myriad shall
provide reasonable prior written notice to Maxim of such intention to abandon or
decline responsibility (which notice shall, in any event, be given no later than
60 days prior to the next deadline for any action that may be taken with respect
to such Joint Patent with the U.S. Patent & Trademark Office or any foreign
patent office), and Maxim shall have the right, at its expense, to prepare,
file, prosecute, and maintain such Joint Patent.

8.3 Cooperation of the Parties. Each party agrees to cooperate fully in the
preparation, filing, prosecution and maintenance of any Patents under this
Agreement and in the obtaining and maintenance of any patent extensions,
supplementary protection certificates and the like with respect to any Patent
claiming a Product being developed or commercialized by Myriad in accordance
with this Agreement. Such cooperation includes, but is not limited to:

(a) executing all papers and instruments, or requiring its employees or
contractors, to execute such papers and instruments, so as to effectuate the
ownership of Inventions set forth in Section 8.1, and Patents claiming or
disclosing such Inventions, and to enable the other party to apply for and to
prosecute patent applications in any country;

(b) promptly informing the other party of any matters coming to such party’s
attention that may affect the preparation, filing, prosecution or maintenance of
any such patent applications; and

(c) deciding whether to file a Joint Patent on a Joint Invention or to maintain
such Joint Invention as a trade secret. In the event that the parties mutually
agree to maintain a Joint Invention as a trade secret, such Joint Invention
shall be treated as if covered by a Joint Patent for the purposes of this
Agreement.

8.4 Infringement by Third Parties. Maxim and Myriad shall promptly notify the
other in writing of any alleged or threatened infringement of any Maxim Patent,
Myriad Patent or Joint Patent of which they become aware. Both parties shall use
their commercially reasonable efforts in cooperating with each other to
terminate such infringement without litigation.

(a) Maxim Patents. Myriad shall have the first right to bring and control any
action or proceeding with respect to infringement of any Maxim Patent for which
Myriad is controlling the prosecution at its own expense and by counsel of its
own choice. With respect to infringement of any Maxim Patent that is controlled
by Myriad, Maxim shall have the right, at its own expense, to be represented in
any such action by counsel of its own choice. If Myriad fails to bring an action
or proceeding within (a) 60 days following the notice of alleged infringement or
(b) 10 days before the time limit, if any, set forth in the appropriate laws and
regulations for the filing of such actions, whichever comes first, Maxim shall
have the right to bring and control any such action at its own expense and by
counsel of its own choice, and Myriad shall have the right, at its own expense,
to be represented in any such action by counsel of its own choice.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

12



--------------------------------------------------------------------------------

(b) Myriad Patents. Myriad shall have the first right to bring and control any
action or proceeding with respect to infringement of any Myriad Patent at its
own expense and by counsel of its own choice. With respect to infringement of
any Myriad Patent that is likely to have a material adverse effect on any
Product being developed or commercialized by Myriad, its Affiliates or its
Sublicensees pursuant to a license granted under Section 5.1(a)(ii), Maxim shall
have the right, at its own expense, to be represented in any such action by
counsel of its own choice, and if Myriad fails to bring an action or proceeding
within (a) 60 days following the notice of alleged infringement or (b) 10 days
before the time limit, if any, set forth in the appropriate laws and regulations
for the filing of such actions, whichever comes first, Maxim shall have the
right to bring and control any such action at its own expense and by counsel of
its own choice, and Myriad shall have the right, at its own expense, to be
represented in any such action by counsel of its own choice.

(c) Joint Patents. Myriad shall have the first right to bring and control any
action or proceeding with respect to infringement of any Joint Patent at its own
expense and by counsel of its own choice, and Maxim shall have the right, at its
own expense, to be represented in any such action by counsel of its own
choice. If Myriad fails to bring an action or proceeding within (a) 60 days
following the notice of alleged infringement or (b) 10 days before the time
limit, if any, set forth in the appropriate laws and regulations for the filing
of such actions, whichever comes first, Maxim shall have the right to bring and
control any such action at its own expense and by counsel of its own choice, and
Myriad shall have the right, at its own expense, to be represented in any such
action by counsel of its own choice.

In the event a party brings an infringement action in accordance with this
Section 8.4, the other party shall cooperate fully, including, if required to
bring such action, the furnishing of a power of attorney or being named as a
party. Neither party shall have the right to settle any patent infringement
litigation under this Section 8.4 relating to any Patent claiming the
manufacture, use or sale of a Product being developed or commercialized by or on
behalf of Myriad pursuant to a license granted under Section 5.1(a)(ii) without
the prior written consent of such other party, which shall not be unreasonably
withheld. Except as otherwise agreed to by the parties as part of a cost-sharing
arrangement, any recovery realized as a result of such litigation, after
reimbursement of any litigation expenses of Maxim and Myriad, shall be treated
as Net Sales for purposes of this Agreement.

8.5 Infringement of Third Party Rights. Each party shall promptly notify the
other in writing of any allegation by a Third Party that the activity of either
of the parties pursuant to this Agreement infringes or may infringe the
intellectual property rights of such Third Party. Maxim shall have the sole
right to control any defense of any such claim involving alleged infringement of
Third Party rights by Maxim’s activities at its own expense and by counsel of
its own choice, and Myriad shall have the right, at its own expense, to be
represented in any such action by counsel of its own choice. Myriad shall have
the sole right to control any defense of any such claim involving alleged
infringement of Third Party rights by Myriad’s activities at its own expense and
by counsel of its own choice, and Maxim shall have the right, at its own
expense, to be represented in any such action by counsel of its own
choice. Neither party shall have the right to settle any patent infringement
litigation under this Section 8.5 in a manner that diminishes the rights or
interests of the other party without the written consent of such other party
(which shall not be unreasonably withheld).

8.6 License of Third Party Rights. Should Myriad, its Affiliates or its U.S.
Sublicensees [***], to obtain a license from a Third Party in order to practice
the Maxim Technology in the manufacture, use or sale of a Product in a
particular country, Myriad shall notify Maxim of [***] to obtain such
license. Maxim shall have 10 days to [***]. The royalty rate due Maxim with
respect to Net Sales of such Product in such country shall be reduced by an
amount equal to [***]. However, in no event will a reduction under this
Section 8.6 reduce the amount that would otherwise be payable to Maxim under
Section 6.4 with respect to sales of such Product in such country [***]. In the
event [***] is required, then the periodic royalty amount otherwise due
hereunder shall be reduced by an amount equal to [***]. However, in no event
will a reduction under this Section 8.6 reduce the amount that would otherwise
be payable to Maxim under Section 6.4 with respect to sales of such Product in
such country [***].

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

13



--------------------------------------------------------------------------------

8.7 Combined Products. In the event that a Product licensed hereunder contains
another royalty-bearing active ingredient, or product containing an active
ingredient [***] such that a single, combined product is being sold (“Combined
Product”), then the royalties due hereunder on the Net Sale of such Combined
Product shall be calculated by multiplying Net Sales by the fraction [***] where
A is [***] and B is [***].

9. REPRESENTATIONS AND WARRANTIES

9.1 Mutual Representations and Warranties. Each party represents and warrants to
the other that: (a) it is duly organized and validly existing under the laws of
its jurisdiction of incorporation or formation, and has full corporate or other
power and authority to enter into this Agreement and to carry out the provisions
hereof; (b) it is duly authorized to execute and deliver this Agreement and to
perform its obligations hereunder, and the person or persons executing this
Agreement on its behalf has been duly authorized to do so by all requisite
corporate or partnership action; and (c) this Agreement is legally binding upon
it, enforceable in accordance with its terms, and does not conflict with any
agreement, instrument or understanding, oral or written, to which it is a party
or by which it may be bound, nor violate any material law or regulation of any
court, governmental body or administrative or other agency having jurisdiction
over it.

9.2 Maxim Representations and Warranties. Maxim represents and warrants to
Myriad that, as of the Effective Date:

(a) Maxim has the right, power and authority to grant the licenses contemplated
under this Agreement.

(b) Maxim has received no notice of infringement or misappropriation of any
alleged rights asserted by any Third Party in relation to the Maxim Technology.

(c) Maxim is not aware of any threat or claim of infringement or
misappropriation of any alleged rights asserted by any third party in relation
to the Maxim Technology.

(d) To its knowledge, the Maxim Technology is not part of the public knowledge
or literature, nor has it been used, divulged or appropriated for the benefit of
any past or present employees or other persons, nor has it been developed
through derivation or misappropriation from any third parties.

(e) Maxim is the sole owner of each Maxim Patent.

(f) To its knowledge, the Maxim Technology is free and clear of any liens,
charges or encumbrances.

(g) Maxim has taken reasonable measures to protect the secrecy, confidentiality
and value of the Maxim Technology.

(h) Maxim has corroborating records evidencing the conception and reduction to
practice of the inventions in Maxim Patents, and will safeguard and preserve the
records until the expiration of the term (including any extended term) of the
last to expire Maxim Patent.

(i) To its knowledge, no item of the Maxim Technology has been put into the
public domain except as part of the patent application process in the United
States and corresponding foreign applications.

(j) Maxim does not have knowledge of, and has not received notice that, any past
or present employee or other person claims any right to the Maxim Technology.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

14



--------------------------------------------------------------------------------

(k) Maxim has agreements with any actual or potential inventors of any Maxim
Patents requiring such inventors to assign their entire interest in the Maxim
Patents to Maxim and providing obligations of such inventors to keep information
in Maxim Patents confidential before Maxim Patents are published or issued.

9.3 Performance by Affiliates. The parties recognize that each may perform some
or all of its obligations under this Agreement through Affiliates, provided,
however, that each party shall remain responsible and be guarantor of the
performance by its Affiliates and shall cause its Affiliates to comply with the
provisions of this Agreement in connection with such performance. In particular,
if any Affiliate of a party participates in research under this Agreement or
with respect to Products, (a) the restrictions of this Agreement which apply to
the activities of a party with respect to Products shall apply equally to the
activities of such Affiliate, and (b) the party affiliated with such Affiliate
shall assure, and hereby guarantees, that any intellectual property developed by
such Affiliate shall be governed by the provisions of this Agreement (and
subject to the licenses set forth in Article 5) as if such intellectual property
had been developed by the party.

9.4 Disclaimer. Except as expressly set forth herein, THE TECHNOLOGY AND
INTELLECTUAL PROPERTY RIGHTS PROVIDED BY EACH PARTY HEREUNDER ARE PROVIDED “AS
IS” AND EACH PARTY EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OF ANY KIND,
EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION THE WARRANTIES OF DESIGN,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT OF THE
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES, OR ARISING FROM A COURSE OF
DEALING, USAGE OR TRADE PRACTICES, IN ALL CASES WITH RESPECT THERETO. Without
limiting the generality of the foregoing, each party expressly does not warrant
(a) the success of any study or test commenced under the Research Program or
(b) the safety or usefulness for any purpose of the technology it provides
hereunder.

9.5 Limitation of Liability. EXCEPT FOR PAYMENTS UNDER ARTICLE 6 OR LIABILITY
FOR BREACH OF ARTICLE 10, NEITHER PARTY SHALL BE ENTITLED TO RECOVER FROM THE
OTHER PARTY ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES IN
CONNECTION WITH THIS AGREEMENT OR ANY LICENSE GRANTED HEREUNDER; provided,
however, that this Section 9.5 shall not be construed to limit either party’s
indemnification obligations under Article 12.

10. CONFIDENTIALITY

10.1 Confidential Information. Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing by the parties, the parties agree that,
during the Term and for five (5) years thereafter, the receiving party shall
keep confidential and shall not publish or otherwise disclose and shall not use
for any purpose other than as expressly provided for in this Agreement any
Information furnished to it by the other party pursuant to this Agreement or any
Information developed as part of the Research Program hereunder (collectively,
“Confidential Information”). Each party may use such Confidential Information
only to the extent required to accomplish the purposes of this Agreement. Each
party will use at least the same standard of care as it uses to protect
proprietary or confidential information of its own to ensure that its employees,
agents, consultants and other representatives do not disclose or make any
unauthorized use of the Confidential Information. Each party will promptly
notify the other upon discovery of any unauthorized use or disclosure of the
Confidential Information. Confidential Information shall also include any
information related to the MX90745 Series.

10.2 Exceptions. Confidential Information shall not include any information
which the receiving party can prove by competent written evidence: (a) is now,
or hereafter becomes, through no act or failure to act on the part of the
receiving party, generally known or available; (b) is known by the receiving
party at the time of receiving such information, as evidenced by its records;
(c) is hereafter furnished to the receiving party by a Third Party, as a matter
of right and without restriction on disclosure; (d) is independently discovered
or developed by the receiving party without the use of Confidential Information
belonging to the disclosing party; or (e) is the subject of a written permission
to disclose provided by the disclosing party.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

15



--------------------------------------------------------------------------------

10.3 Authorized Disclosure. Each party may disclose Confidential Information
belonging to the other party to the extent such disclosure is reasonably
necessary in the following instances:

(a) filing or prosecuting Patents as permitted by this Agreement;

(b) regulatory filings for Products such party has a license or right to develop
hereunder;

(c) prosecuting or defending litigation as permitted by this Agreement;

(d) complying with applicable court orders or governmental regulations;

(e) in the case of Myriad, conducting development and/or commercialization
activities in accordance with a license granted under Section 5.1(a)(ii); and

(f) disclosure to Affiliates, Sublicensees, employees, consultants, agents or
other Third Parties in connection with due diligence or similar investigations
by such Third Parties, and disclosure to potential Third Party investors in
confidential financing documents, provided, in each case, that any such
Affiliate, Sublicensee, employee, consultant, agent or Third Party agrees to be
bound by similar terms of confidentiality and non-use at least equivalent in
scope to those set forth in this Article 10. Notwithstanding the foregoing, in
the event a party is required to make a disclosure of the other party’s
Confidential Information pursuant to Section 10.3(c) or (d), it will, except
where impracticable, give reasonable advance notice to the other party of such
disclosure and use efforts to secure confidential treatment of such information
at least as diligent as such party would use to protect its own confidential
information, but in no event less than reasonable efforts. In any event, the
parties agree to take all reasonable action to avoid disclosure of Confidential
Information hereunder. The parties will consult with each other on the
provisions of this Agreement to be redacted in any filings made by the parties
with the Securities and Exchange Commission or as otherwise required by law.

10.4 Publications. Each party to this Agreement recognizes that the publication
of papers regarding results of and other information regarding the Research
Program, including oral presentations and abstracts, may be beneficial to both
parties provided such publications are subject to reasonable controls to protect
Confidential Information. Accordingly, a party shall have the right to review
and comment on any material proposed for disclosure or publication by the other
party, such as by oral presentation, manuscript or abstract, which utilizes data
generated from the Research Program and/or includes Confidential Information of
the other party. Before any such material is submitted for publication, the
party proposing publication shall deliver a complete copy to the other party at
least 45 days prior to submitting the material to a publisher or initiating any
other disclosure. Such other party shall review any such material and give its
comments to the party proposing publication within 30 days of the delivery of
such material to such other party. With respect to oral presentation materials
and abstracts, such other party shall make reasonable efforts to expedite review
of such materials and abstracts, and shall return such items as soon as
practicable to the party proposing publication with appropriate comments, if
any, but in no event later than 30 days from the date of delivery to the
non-publishing party. The publishing party shall comply with the other party’s
request to delete references to the Confidential Information in any such
material and agrees to delay any submission for publication or other public
disclosure for a period of up to an additional 90 days for the purpose of
preparing and filing appropriate patent applications.

10.5 Publicity. It is understood that the parties intend to coordinate the
issuance of press releases announcing the execution of this Agreement and agree
that each party may desire or be required to issue subsequent press releases
relating to the Agreement or activities thereunder. The parties agree to consult
with each other reasonably and in good faith with respect to the text and timing
of such press releases prior to the issuance thereof, provided that a party may
not unreasonably withhold consent to such releases and

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

16



--------------------------------------------------------------------------------

shall provide comments on such releases within five days of receipt, and that
either party may issue such press releases as it determines, based on advice of
counsel, are reasonably necessary to comply with laws or regulations or for
appropriate market disclosure. In addition, following the initial press releases
announcing this Agreement, either party shall be free to disclose, without the
other party’s prior written consent, the existence of this Agreement, the
identity of the other party and those terms of the Agreement which have already
been publicly disclosed in accordance herewith.

11. TERM AND TERMINATION

11.1 Term. The term of the Research Program shall commence on the Effective Date
and continue until expiration of the Research Term, unless this Agreement is
earlier terminated pursuant to Section 11.2. The term of this Agreement (the
“Term”) shall commence on the Effective Date and continue until the expiration
of the last Royalty Term for any Product with respect to which Myriad has a
license under Section 5.1(a)(ii), unless earlier terminated pursuant to
Section 11.2.

11.2 Termination for Cause. Each party shall have the right to terminate the
Research Program and/or this Agreement upon 60 days’ prior written notice to the
other upon the occurrence of any of the following:

(a) Upon or after the bankruptcy, insolvency, dissolution or winding up of the
other party (other than a dissolution or winding up for the purpose of
reconstruction or amalgamation); or

(b) Upon or after the breach of any material provision of this Agreement by the
other party if the breaching party has not cured such breach within the 60-day
period following written notice of termination by the non-breaching party.

However, if a party receives a written notice of termination notifying that it
is in breach of a material provision of this Agreement, and, within 30 days
after receipt of such notice of breach, such party disputes such allegation of
breach, such dispute shall be resolved under the Dispute Resolution procedures
set forth in Section 11.3 below. If the final decision resulting from the
Dispute Resolution procedures set forth in Section 11.3 below is that a breach
of a material provision of the Agreement has occurred, then the breaching party
shall have 60 days to cure such breach. If such breach is not cured within the
60 day period, the non-breaching party shall have the right to terminate the
Research Program or this Agreement, as applicable, immediately.

11.3 Dispute Resolution. In the event of any controversy or claim arising out
of, relating to or in connection with any provision of this Agreement, the
parties shall try to settle their differences amicably between themselves first,
by referring the disputed matter to the Chief Executive Officer of Myriad and
the Chief Executive Officer of Maxim. Either party may initiate such informal
dispute resolution by sending written notice of the dispute to the other party,
and, within 20 days after such notice, such representatives of the parties shall
meet for attempted resolution by good faith negotiations. If the representative
of the parties have not been able to resolve the dispute within fifteen
(15) business days after such mediation hearing, then any and all claims,
disputes or controversies arising under, out of, or in connection with this
Agreement, shall be resolved by final and binding compulsory arbitration in a
neutral location agreed to by the parties pursuant to and in accordance with the
then-current Commercial Arbitration Rules of the American Arbitration
Association. The arbitration shall be conducted by a panel of three persons
experienced in the pharmaceutical industry, none of whom shall be a current or
former employee or director, or a then-current stockholder, of either party,
their respective Affiliates or any Sublicensee. Within 30 days after receipt of
the original notice of binding arbitration, each party shall select one person
to act as arbitrator and the two party-selected arbitrators shall select a third
arbitrator within 10 business days of their appointment. Either party may apply
to the arbitrators for interim injunctive relief until the arbitrators have
rendered their decision or the controversy is otherwise resolved. Either party
may also, without waiving any remedy under this Agreement, seek from any court
having jurisdiction any injunctive or provisional relief necessary to protect
the rights or property of that party pending the arbitrators’ decision. The
arbitrators shall have no power to add to, subtract from or modify any of the
terms or conditions of this Agreement, nor

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

17



--------------------------------------------------------------------------------

to award punitive damages. Any award rendered in such arbitration may be
enforced by either party in the state or federal courts located in either the
State of Utah or the State of California. Each party shall bear its own costs
and expenses and attorneys’ fees and an equal share of the arbitrators’ fees and
any administrative fees of arbitration, provided that the arbitrators shall be
authorized to determine whether a party is the prevailing party, and if so, to
award to that prevailing party reimbursement for its reasonable costs and
expenses, including reasonable attorneys’ fees, in connection with arbitration
of such controversy or claim. By agreeing to this binding arbitration provision,
the parties understand that they are waiving certain rights and protections
which may otherwise be available if a dispute between the parties were
determined by litigation in court, including, without limitation, the right to
seek or obtain certain types of damages precluded by this provision, the right
to a jury trial and certain rights of appeal.

11.4 Effect of Termination; Surviving Obligations.

(a) Upon termination of this Agreement by Myriad pursuant to Section 11.2:

(i) all rights under the licenses granted under Sections 5.1(a)(i) and 5.1(b),
if then in effect, shall [***]; and

(ii) all rights under the license granted by Maxim to Myriad under
Section 5.1(a)(ii) shall [***].

(b) Upon termination of this Agreement by Maxim pursuant to Section 11.2:

(i) all rights under the licenses granted under Sections 5.1(a)(i) and 5.1(b),
if then in effect, shall [***];

(ii) all rights under the license granted by Maxim to Myriad under
Section 5.1(a)(ii) shall [***];

(iii) any permitted sublicenses granted under Section 5.1(a)(ii) by Myriad shall
[***];

(iv) [***] shall [***]

(v) [***] shall [***] for a period of [***] from the effective date of
termination.

(c) Expiration or termination of this Agreement shall not relieve the parties of
any obligation accruing prior to such expiration or termination. The obligations
and rights of the parties under the following provisions of this Agreement shall
survive expiration or termination of this Agreement:

Section 3.7 – Materials Transfer (last sentence only)

Section 5.3(c) – Maxim [***] Rights

Section 7.4 – Audits

Section 7.5 – Late Payments

Section 8.1 – Ownership of Inventions

Section 8.2 – Patent Prosecution and Maintenance [***]

Section 8.3 – Cooperation of the Parties [***]

Section 8.4 – Infringement by Third Parties [***]

Section 8.5 – Infringement of Third Party Rights [***]

Section 9.3 – Performance by Affiliates [***]

Section 9.4 – Disclaimer

Section 9.5 – Limitation of Liability

Section 10.1 – Confidentiality

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

18



--------------------------------------------------------------------------------

Section 10.2 – Exceptions

Section 10.3 – Authorized Disclosure

Section 10.4 – Publications

Section 11.3 – Dispute Resolution

Section 11.4 – Effect of Termination; Surviving Obligations

Section 11.5 – Exercise of Right to Terminate

Section 11.6 – Damages; Relief

Section 11.7 – Rights in Bankruptcy [***]

Article 12 – Indemnification

Article 13 – General Provisions

(d) Within thirty (30) days following the expiration or termination of this
Agreement, except to the extent and for so long as a party retains license
rights under Sections 11.3(a) or (b), each party shall deliver to the other
party any and all Confidential Information of the other party in its possession.

11.5 Exercise of Right to Terminate. The use by either party hereto of a
termination right provided for under this Agreement shall not give rise to the
payment of damages or any other form of compensation or relief to the other
party with respect thereto.

11.6 Damages; Relief. Subject to Section 11.4 above, termination of this
Agreement shall not preclude either party from claiming any other damages,
compensation or relief that it may be entitled to upon such termination.

11.7 Rights in Bankruptcy. All rights and licenses granted under or pursuant to
this Agreement by Myriad or Maxim are, and will otherwise be deemed to be, for
purposes of Section 365(n) of the U.S. Bankruptcy Code, licenses of right to
“intellectual property” as defined under Section 101 of the U.S. Bankruptcy
Code. The parties agree that the parties, as licensees of such rights under this
Agreement, will retain and may fully exercise all of their rights and elections
under the U.S. Bankruptcy Code. The parties further agree that, in the event of
the commencement of a bankruptcy proceeding-by or against either party under the
U.S. Bankruptcy Code, the party hereto that is not a party to such proceeding
will be entitled to a complete duplicate of (or complete access to, as
appropriate) any such intellectual property and all embodiments of such
intellectual property, and same, if not already in their possession, will be
promptly delivered to them (i) upon any such commencement of a bankruptcy
proceeding upon their written request therefor, unless the party subject to such
proceeding elects to continue to perform all of its obligations under this
Agreement, or (ii) if not delivered under (i) above, following the rejection of
this Agreement by or on behalf of the party subject to such proceeding upon
written request therefor by the non-subject party.

12. INDEMNIFICATION

12.1 Indemnification by Maxim. Maxim hereby agrees to save, defend and hold
Myriad and its Affiliates and their respective directors, officers, employees
and agents (each, a “Myriad Indemnitee”) harmless from and against any and all
claims, suits, actions, demands, liabilities, expenses and/or loss, including
reasonable legal expense and attorneys’ fees (collectively, “Losses”), to which
any Myriad Indemnitee may become subject as a result of any claim, demand,
action or other proceeding by any Third Party to the extent such Losses arise
directly or indirectly out of: (i) the practice by Maxim of any license granted
hereunder, (ii) the manufacture, use, handling, storage, sale or other
disposition of any Product by Maxim, its Affiliates or sublicensees (other than
Myriad, its Affiliates and their respective Sublicensees), or (iii) the breach
by Maxim of any warranty, representation, covenant or agreement made by Maxim in
this Agreement; except, in each case, to the extent such Losses result from the
gross negligence or willful misconduct of any Myriad Indemnitee or the breach by
Myriad of any warranty, representation, covenant or agreement made by Myriad in
this Agreement.

12.2 Indemnification by Myriad. Myriad hereby agrees to save, defend and hold
Maxim and its Affiliates and their respective directors, officers, employees and
agents (each, a “Maxim Indemnitee”) harmless from and against any and all Losses
to which any

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

19



--------------------------------------------------------------------------------

Maxim Indemnitee may become subject as a result of any claim, demand, action or
other proceeding by any Third Party to the extent such Losses arise directly or
indirectly out of: (i) the practice by Myriad of any license granted hereunder,
(ii) the manufacture, use, handling, storage, sale or other disposition of any
Product by Myriad, its Affiliates or any of their respective Sublicensees, or
(iii) the breach by Myriad of any warranty, representation, covenant or
agreement made by Myriad in this Agreement; except, in each case, to the extent
such Losses result from the gross negligence or willful misconduct of any Maxim
Indemnitee or the breach by Maxim of any warranty, representation, covenant or
agreement made by Maxim in this Agreement.

12.3 Control of Defense. Any entity entitled to indemnification under this
Article 12 shall give notice to the indemnifying party of any Losses that may be
subject to indemnification, promptly after learning of such Losses, and the
indemnifying party shall assume the defense of such Losses with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed by
the indemnifying party with counsel so selected, the indemnifying party will not
be subject to any liability for any settlement of such Losses made by the
indemnified party without its consent (but such consent will not be unreasonably
withheld or delayed), and will not be obligated to pay the fees and expenses of
any separate counsel retained by the indemnified party with respect to such
Losses.

12.4 Insurance. Myriad, at its own expense, shall maintain product liability
insurance (or self-insure) in an amount consistent with industry standards
during the Term of the Agreement and shall name Maxim as an additional insured
with respect to such insurance. Myriad shall provide a certificate of insurance
(or evidence of self-insurance) evidencing such coverage to Maxim upon request.

13. GENERAL PROVISIONS

13.1 Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, excluding its
conflicts of laws principles.

13.2 Entire Agreement; Modification. This Agreement is both a final expression
of the parties’ agreement and a complete and exclusive statement with respect to
all of its terms. This Agreement supersedes all prior and contemporaneous
agreements and communications, whether oral, written or otherwise, concerning
any and all matters contained herein, excluding the letter agreement between the
parties dated the Effective Date approving the initial Research Plan. No rights
or licenses with respect to any intellectual property of either party are
granted or deemed granted hereunder or in connection herewith, other than those
rights expressly granted in this Agreement. This Agreement may only be modified
or supplemented in a writing expressly stated for such purpose and signed by the
parties to this Agreement.

13.3 Relationship Between the Parties. The parties’ relationship, as established
by this Agreement, is solely that of independent contractors. This Agreement
does not create any partnership, joint venture or similar business relationship
between the parties. Neither party is a legal representative of the other party,
and neither party can assume or create any obligation, representation, warranty
or guarantee, express or implied, on behalf of the other party for any purpose
whatsoever.

13.4 Non-Waiver. The failure of a party to insist upon strict performance of any
provision of this Agreement or to exercise any right arising out of this
Agreement shall neither impair that provision or right nor constitute a waiver
of that provision or right, in whole or in part, in that instance or in any
other instance. Any waiver by a party of a particular provision or right shall
be in writing, shall be as to a particular matter and, if applicable, for a
particular period of time and shall be signed by such party.

13.5 Assignment. Except as expressly provided hereunder, neither this Agreement
nor any rights or obligations hereunder may be assigned or otherwise transferred
by either party without the prior written consent of the other party (which
consent shall not be unreasonably withheld); provided, however, that either
party may assign this Agreement and its rights and obligations hereunder without
the other party’s consent:

(a) in connection with the transfer or sale of all or substantially all of the
business of such party to which this Agreement relates to a Third Party, whether
by merger, sale of stock, sale of assets or otherwise, provided that in the
event of a transaction (whether this Agreement is actually assigned or is
assumed by the acquiring Party by operation of law (e.g., in the context of a
reverse triangular merger)), intellectual property rights of the acquiring party
to such transaction (if other than one of the parties to this Agreement) shall
not be included in the technology licensed hereunder; or

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

20



--------------------------------------------------------------------------------

(b) to an Affiliate, provided that the assigning party shall remain liable and
responsible to the non-assigning party hereto for the performance and observance
of all such duties and obligations by such Affiliate. The rights and obligations
of the parties under this Agreement shall be binding upon and inure to the
benefit of the successors and permitted assigns of the parties. Any assignment
not in accordance with this Agreement shall be void.

13.6 No Third Party Beneficiaries. This Agreement is neither expressly nor
impliedly made for the benefit of any party other than those executing it.

13.7 Severability. If, for any reason, any part of this Agreement is adjudicated
invalid, unenforceable or illegal by a court of competent jurisdiction, such
adjudication shall not affect or impair, in whole or in part, the validity,
enforceability or legality of any remaining portions of this Agreement. All
remaining portions shall remain in full force and effect as if the original
Agreement had been executed without the invalidated, unenforceable or illegal
part.

13.8 Notices. Any notice to be given under this Agreement must be in writing and
delivered either in person, by any method of mail (postage prepaid) requiring
return receipt, or by overnight courier or facsimile confirmed thereafter by any
of the foregoing, to the party to be notified at its address(es) given below, or
at any address such party has previously designated by prior written notice to
the other. Notice shall be deemed sufficiently given for all purposes upon the
earliest of: (a) the date of actual receipt; (b) if mailed, three days after the
date of postmark; or (c) if delivered by overnight courier, the next business
day the overnight courier regularly makes deliveries.

If to Myriad, notices must be addressed to:

Myriad Genetics, Inc.

320 Wakara Way

Salt Lake City, UT 84108

Attention: General Counsel

Telephone: (801) 584-3600

Facsimile: (801) 584-3640

If to Maxim, notices must be addressed to:

Maxim Pharmaceuticals, Inc.

8899 University Center Lane, Suite 400

San Diego, CA 92122

Attention: Finance Department

Telephone: (858) 453-4040

Facsimile: (858) 453-5005

13.9 Force Majeure. Except for the obligation to make payment when due (which
shall be fairly adjusted as a result of the effect of the applicable Force
Majeure), each party shall be excused from liability for the failure or delay in
performance of any obligation under this Agreement by reason of any event beyond
such party’s reasonable control including but not limited to Acts of God, fire,
flood, explosion, earthquake, or other natural forces, war, civil unrest,
accident, destruction or other casualty, any lack or failure of transportation
facilities, any lack or failure of supply of raw materials, any strike or labor
disturbance, or any other event similar to those enumerated above. Such excuse
from liability shall be effective only to the extent and duration of the
event(s) causing

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

21



--------------------------------------------------------------------------------

the failure or delay in performance and provided that the party has not caused
such event(s) to occur. Notice of a party’s failure or delay in performance due
to force majeure must be given to the other party within ten (10) days after its
occurrence. All delivery dates under this Agreement that have been affected by
force majeure shall be tolled for the duration of such force majeure. In no
event shall any party be required to prevent or settle any labor disturbance or
dispute. Notwithstanding the foregoing, should the event(s) of force majeure
suffered by a party extend beyond a three (3) month period, the other party may
then terminate this Agreement by written notice to the non-performing party,
with the consequences of such termination as set forth in Sections 11.3, 11.4
and 11.5.

13.10 Interpretation.

(a) Captions & Headings. The captions and headings of clauses contained in this
Agreement preceding the text of the articles, sections, subsections and
paragraphs hereof are inserted solely for convenience and ease of reference only
and shall not constitute any part of this Agreement, or have any effect on its
interpretation or construction.

(b) Singular & Plural. All references in this Agreement to the singular shall
include the plural where applicable, and all references to gender shall include
both genders and the neuter.

(c) Articles, Sections & Subsections. Unless otherwise specified, references in
this Agreement to any article shall include all sections, subsections, and
paragraphs in such article; references in this Agreement to any section shall
include all subsections and paragraphs in such sections; and references in this
Agreement to any subsection shall include all paragraphs in such subsection.

(d) Days. All references to days in this Agreement shall mean calendar days,
unless otherwise specified.

(e) Ambiguities. Ambiguities and uncertainties in this Agreement, if any, shall
not be interpreted against either party, irrespective of which party may be
deemed to have caused the ambiguity or uncertainty to exist.

(f) English Language. This Agreement has been prepared in the English language
and the English language shall control its interpretation. In addition, all
notices required or permitted to be given hereunder, and all written,
electronic, oral or other communications between the parties regarding this
Agreement shall be in the English language.

13.11 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original document, and all of which, together
with this writing, shall be deemed one instrument.

[Remainder of this page intentionally left blank.]

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this LICENSE AND
COLLABORATION AGREEMENT as of the Effective Date.

 

MAXIM PHARMACEUTICALS, INC.     MYRIAD GENETICS, INC. By:  

/s/ Larry G. Stambaugh

    By:  

/s/ Peter D. Meldrum

Name:   Larry G. Stambaugh     Name:   Peter D. Meldrum Title:   Chariman,
President, & CEO     Title:   President & CEO CYTOVIA, INC.       By:  

/s/ Larry G. Stambaugh

      Name:   Larry G. Stambaugh       Title:   Chief Executive Officer      

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

23



--------------------------------------------------------------------------------

Exhibit A

Research Plan for MX128495

Overview of Year 1 Research

The primary objective of the research to be conducted by Maxim during the
one-year period following the Effective Date will include:

 

  •  

[***].

Background

1. [***].

Maxim Staffing for Research Plan

Maxim’s work related to the Research Plan will be conducted by [***] FTE [***],
and [***] FTE [***].

Overview of Year 2 Research if Option Exercised by Myriad

[***].

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

24